Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on September 6, 2022.

Status of Claims
Amendment of claims 1 and 9 is acknowledged.
Claims 1, 3-13 and 15-19 are currently pending and are the subject of this office action.
Claims 13 and 15-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2016.
Claims 1 and 3-12 are presently under examination.

The following species are under examination:

    PNG
    media_image1.png
    260
    257
    media_image1.png
    Greyscale


Priority
	The present application is a CON of 15/467,862 (ABN) filed on 03/23/2017 which claims benefit of 62/312,982 filed 03/24/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al. (WO 1998/02581), Burger (US 2011/0059186), Lee et. al. (KR 102012006448 published June 2012, machine translation provided), Moore et. al. (US 7,998,938), Go et. al. (US 7.989,428), in view of Shay et. al. (US 2014/0303239).

For claims 1 and 3-4 the prior art teaches the treatment of a large variety of resistant cancer exhibiting pronounced telomerase activity, including NSCLC, comprising the administration of a telomerase inhibitor and an anti-cancer agent.

For example: Liu teaches that (see page 3, first paragraph):
“Telomerase is an enzyme which functions to maintain the length of telomeres, specialized regions of chromosomes necessary for maintaining chromosomal stability. The cell can only afford to lose a finite number of these telomeres before sequences of the parent DNA are lost, resulting in chromosomal instability and subsequent cell death (Harley, 1991, Mutation Res. 256:271). In contrast, when cancer cells expressing telomerase divide, telomere length is maintained, rendering cancer cells resistant to cell senescence. Thus, telomerase activation may play a key role in transforming a mortal somatic cell into an immortal tumor cell (Haber, 1995, N. Engl. J. Med. 332:955).

Burger, like Liu, teaches that (see [0003] and [0004]):
Human telomeres are non-coding DNA-sequences at the end of chromosomes which are composed of (TTAGGG)n hexanucleotide repeats.  During each cell division, telomeric DNA (30-100 bp) is lost because of the end-replication problem (Blackburn D. H., Nature, 408:53-56, 2000 & Phatak, P. et al., Br.  J. Pharmacol., 152: 1003-11, 2007).  Telomeres maintain chromosomal integrity and prevent replication of defective genes.  Since chromosomes begin life with a limited amount of telomeric DNA, a cell can undergo only a finite number of divisions before it reaches a critical length of telomeres.  When normal cells reach the critical telomere length they exit the cell cycle and undergo replicative senescence (Phatak, P. et al., Br.  J. Pharmacol., 152: 1003-11, 2007 & Holt, S. E. et al., Nature Biotechnol., 14: 1734-1741, 1996).  However, during early tumorigenesis from normal to malignant cells, telomeres erode, but are then maintained at a short but stable length, in the great majority of cases, through the reactivation of the enzyme telomerase (Blackburn D. H., Nature, 408:53-56, 2000; Phatak, P. et al., Br.  J. Pharmacol., 152: 1003-11, 2007 & Holt, S. E. et al., Nature Biotechnol., 14: 1734-1741, 1996).  Telomerase is a ribonucleoprotein reverse transcriptase, which acts as the template for addition of new telomeric repeats, and the catalytic subunit hTERT (human telomerase reverse transcriptase).  Telomerase permits cancer cells to overcome the fundamental limitations of infinite proliferation and renders them immortal (i.e. resistant).  Thus, telomerase and telomeres have emerged as promising targets for anticancer therapies (Phatak, P. et al., Br.  J. Pharmacol., 152: 1003-11, 2007, Chumsri, S. et al., Curr.  Opin.  Mol. Ther.  10: 323-333, 2008).
The major problem in developing effective and ultimately curative treatments for cancer lies in the fact that cancers are heterogeneous and contain mature cells as well as cells that are responsible for self-renewal, termed stem cells.  Current cytotoxic anticancer agents are mainly aimed toward killing the mature cell population, but cannot eradicate cancer stem cells.  As a result, cancer often relapses and tumors then comprise more aggressive stem cell-like drug resistant cancer cells (Chumsri, S. et al., Curr.  Opin.  Mol. Ther.  10: 323-333, 2008).  Therefore, there is a need for new therapeutic agents and/or regimens that can inhibit telomerase or target telomere to reduce or eliminate both mature and stem-like cancer cells including drug resistant cancer stem cells and mature cancer cells. 
For that purpose, Burger further teaches (see title, abstract) a method of treating drug resistant or refractory cancer comprising the administration of a therapeutically effective amount of: 1- telomerase inhibitor in order to reduce excess telomerase activity (see [0003]-[0005], [0023] and [0096])  and 2- an anti-cancer agent, wherein the refractive cancer can be lung cancer (see [0005]) and NSCLC in particular (see [0062]), wherein the patient has relapsed from cancer following an anti-cancer treatment (see claims 1, 4-5, 10 and 14-15) and wherein the combination is effective to reduce the size and growth of the tumor (see [0010]).
Burger also teaches that the net effect of a telomerase inhibitor, when administered to cancer cells, is the shortening of telomeres and consequential cell death (see Burger [0003]).

Lee also teaches a method of treating a resistant cancer of abnormal telomere function, comprising the administration of a therapeutically effective amount of: 1- telomerase inhibitor and 2- an anti-cancer agent like paclitaxel (see abstract, technical field, technical problem and claim 6), wherein there is an increase cell death of tumor cells (see item 3 on page 3) and wherein the resistant cancer can be lung cancer (see for example claims 5 and 9).

Moore teaches a method of treating cancer comprising the administration of a composition comprising: 1- a telomerase inhibitor and 2- an anti-cancer agent like a proteasome inhibitor.  The efficacy of the mixture is synergistic in nature relative to the combined effects of the individual agents with minimal exacerbation or side effects (see abstract and column 1, lines 45-63).  Among the cancers treated, the authors disclose: NSCLC (see column 2, line 28).
Ideally, a combined-drug approach for cancer treatment should provide a significant boost in efficacy, and/or a significant reduction in undesired side effects, due to a reduced dose of the more toxic component, and/or a reduction in the development of drug-resistance in the cancer being treated.   Particularly desirable are combination therapies which produce therapeutic results that are supreradditive or synergistic in nature relative to the effects of the individual agents, with minimal exacerbation of side effects (see column 1, lines 36-44)  
Targeting telomerase can be effective in providing treatments that discriminate between malignant and normal cells to a high degree, avoiding many of the deleterious side effects that can accompany chemotherapeutic regimens which target dividing cells indiscriminately (see column 8, lines 26-31).  The authors disclose a large list of known telomeres inhibitors (see column 8, lines 35-54).

Go teaches a method of treating cancer comprising the administration of a composition comprising: 1- a telomerase inhibitor and 2- an anti-cancer agent like gemcitabine.  The efficacy of the mixture is synergistic in nature relative to the combined effects of the individual agents with minimal exacerbation or side effects (see abstract).  Among the cancers treated, the authors disclose: NSCLC (see column 2, line 7).
Ideally, a combined-drug approach for cancer treatment should provide a significant boost in efficacy, and/or a significant reduction in undesired side effects, due to a reduced dose of the more toxic component, and/or a reduction in the development of drug-resistance in the cancer being treated.   Particularly desirable are combination therapies which produce therapeutic results that are supreradditive or synergistic in nature relative to the effects of the individual agents, with minimal exacerbation of side effects (see column 1, lines 30-38).

In summary, the above prior art teaches:
The treatment a patient that suffers from a resistant or refractory cancer exhibiting pronounced telomerase activity comprising administering to a patient in need thereof a composition comprising: 1- a telomerase inhibitor and 2- an anti-cancer agent, and in particular wherein the cancer is NSCLC. 
 
The above prior art does not teach the administration of 6-thio-2’-deoxyguanosine (species elected). 
 However, Shay teaches that 6-thio-2’-deoxyguanosine (6-Thio-dG) is a telomere-altering compound that has been successfully used to treat different types of cancers (see Figure 1A, [0009]-[0012]) including lung cancer (see [0046], [0075] and [0096],) and more specifically in NSCLC cell lines like HCC827 (see [0075]).
  Although 6-thio-2’-deoxyguanosine is not being considered a telomerase inhibitor because its mechanism of action, it has the same effect as a telomerase inhibitor when administered to cancerous cells (see Figures 3A and 3B and [0026]).  Instead of directly binding and inhibiting the enzyme telomerase like regular telomerase inhibitors, 6-thio-2’-deoxyguanosine acts as telomere chain terminator by being incorporated into the telomere itself (see [0009], [0032] and [00090]).  However, the end result is the same compared to telomerase inhibitors: reduction in the telomere size and eventual cell death (see for example figures 3A and 3B).  The only difference between a telomerase inhibitor and a telomere-altering compound like 6-thio-2’-deoxyguanosine is the lag period between the administration of the compound and actual cell death, which is shorter with 6-thio-2’-deoxyguanosine  (see Figures 3A and 3B).  In other words, even though through different mechanism of action, the net effect of telomeres inhibitors and a telomere-altering compound like 6-thio-2’-deoxyguanosine is the same: the shortening of telomeres and consequential cell death with the advantage that is effect is faster than telomerase inhibitors (see Burger [0003] and Shay Figures 3A and 3B). 
Finally, Shay teaches methods of treating cancer, wherein the cancer exhibits pronounced telomerase activity like NSCLC (see [0075]) comprising the administration of a composition comprising: 1- the telomerase altering activity compound 6-thio-2’-deoxyguanosine  and 2- an anti-cancer agent (see claims 1 and 8 and [0016]) like for example paclitaxel (see [0071]).  The method is synergistic (see [0017]).  The method also causes the reduction of the size of the tumor and the growth rate of the tumor (see claim 17).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (a telomerase inhibitor that causes a shortening of telomeres and consequential cell death) for another (a telomere-altering compound like 6-thio-2’-deoxyguanosine that also causes a shortening of telomeres and consequential cell death) with an expectation of success, since the prior art establishes that both function in similar manner (i.e. the prior art establishes that the administration of both types of compounds (telomerase inhibitors and telomere altering compounds) to patients suffering from cancer, including NSCLC, results in the same final effect: cell death through shortening of telomeres and efficacy in treating NSCLC).
The skilled in the art will be further motivated to administer a telomere-altering compound like 6-thio-2’-deoxyguanosine instead of a telomerase inhibitor, since the prior art teaches that the telomere-altering compound like 6-thio-2’-deoxyguanosine causes cell death in a much shorter period of time than the telomerase inhibitor.  
Finally, the skilled in the art will be further motivated to administer 6-thio-2’-deoxyguanosine in combination with a second dose of an anti-cancer agent (like for example paclitaxel, see [0071] of Shay) to a patient that suffers from a resistant or refractory cancer like NSCLC that is telomerase positive, since the prior art (Shay) already teaches that the co-administration of 6-thio-2’-deoxyguanosine in combination with a second dose of an anti-cancer agent (i.e. paclitaxel) is already effective in treating a cancer like NSCLC that is telomerase positive,

 All this will result in the practice of claims 1-4, with a reasonable expectation of success.

For claim 5, Shay teaches that the dose of 6-thio-2”-deoxyguanosine is 2.5 mg/kg which anticipates the instantly claimed range (0.5 mg/kg to about 3.0 mg/kg).

For claim 6, Shay teaches that the administration can be oral or intravenous (see [0052]).  Burger also teaches that the administration can be oral or intravenous (see [0044]).

For claim 7, Shay teaches that the administration can be by intratumoral injection (see claim 16).

For claim 8, Burger teaches that the patient can be human (see [0022] and [0028]). Shay also teaches that the patient can be human (see [0045]).

For claim 9, Burger teaches that that the anticancer agent can be an anticancer agent to which the cancer has been shown to be resistant (see [0007]) like paclitaxel, to which the patients have been resistant (see for example claims 1 and 4-6, see also [0007]).

For claims 10 and 11, Burger teaches synergistic effects between some anticancer drugs (cisplatin or paclitaxel and KML001 (sodium meta arsenite, a telomerase inhibitor).  Shay also teaches that the combination of 6-thio-2”-deoxyguanosine and anticancer agents can be additive or synergistic (see [0017] and [0088]).

For claim 12, Shay teaches that the anticancer agent can be an alkylating agent or anti-metabolite agents (see [0071]).  Burger also teaches that the anticancer agents can be alkylating agent or anti-metabolite agents (see [0025]).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
As has been argued on the record, it was not reasonably predictable at the time of filing this application that using a telomere uncapping small molecule agent like 6-thio-dG would provide the same result as a telomerase inhibitor. This line or argument is supported by the declaration of the inventor (filed in the parent application and resubmitted with the previous response) and supporting references cited therein which are attached for the examiner’s convenience (although each reference is already of record!). Thus, it remains applicant’s position 1 In point of fact, once a reference is made of record, applicant is not obliged to resubmit it in order to have it considered that telomere inhibitors would not be predictive of a telomere uncapping agent like 6-thio-dG and there is no evidence of record proving otherwise. Moreover, when drug resistance is taken into account, the admitted differences between the functions of a telomerase inhibitor and a telomere uncapping agent magnify the unpredictability. Thus, one of skill in the art could not possibly have a reasonable expectation of success, considering all of these factors, that telomere inhibitors would predict the outcome with telomere uncapping agents.
Examiner’s response:
The Examiner maintains the position that:
First, even though the mechanism of action of telomerase inhibitors, and telomere-altering compound (I.e. uncapping agent) like 6-thio-deoxyguanosine are different, the end result is the same: cell death through shortening of telomeres.
Second, even though it is true that it was unclear at the time of filing whether 6-thio-2’-deoxyguanosine would work in multidrug resistant cancer cells and that was entirely possible that such refractory tumors would also be refractory to 6-thio-2’-deoxyguanosine, the fact remains that, since 6-thio-2’-deoxyguanosine was already proven to be effective either alone or in combination with other anti-cancer drugs to be effective in treating cancers in general and NSCLC in particular, it will be more than obvious to try to treat a refractory NSCLC that is telomerase positive with a drug like 6-thio-2’-deoxyguanosine, that has already proven to be effective to treat the same type of cancer (NSLC that is telomerase positive) with a reasonable expectation of success.  In other words, even without all the other references, the Shay reference will make it obvious to treat a resistant or refractory cancer like NSCLC that is telomerase positive with a drug (6-thio-2’-deoxyguanosine) that has already proven to be effective in treating NSLC that is telomerase positive. It will be even more obvious, since the prior art teaches that compounds with similar effects on telomerases (cell death through shortening of telomeres) were already proven to treat resistant or refractory cancer like NSCLC that is telomerase positive.

Applicant argues that:
During the interview of July 13, 2022, the examiner suggested that applicant submit evidence of the particular efficacy of the claim 6-tho-dG in the treatment according to the present claims. In the attached declaration of the inventor, Dr. Jerry Shay, additional studies on the ability of THIO to render therapy-resistant cancer sensitive to treatment, as published by Mender ef al. (2018) are described. Specifically, THIO was used to target telomerase-expressing non-small cell lung cancer cells resistant to EGFR-inhibitors and commonly used chemotherapy combinations. Colony formation assays, human xenografts as well as syngeneic and genetically engineered immune competent mouse models of lung cancer tested the effects of THIO on targeted therapy- and chemotherapy-resistant lung cancer human cells and mouse models. The inventor observed that erlotinib-, paclitaxel/carboplatin-, and gemcitabine/cisplatin-resistant cells were highly sensitive to THIO in cell culture and in mouse models.
Examiner’s response:
The data presented by Applicant: “that erlotinib-, paclitaxel/carboplatin and gemcitabine/cisplatin-resistant cells were highly sensitive to THIO in cell culture and in mouse models”, as discussed in the above rejection, it is expected and predictable. 

Applicant argues that:
Properties of THIO with Libtayo ® and radiation.
Examiner’s response:
First, regarding the experiments presented in the affidavit by Jerry Shay, there is no evidence that those were performed with drug-resistant cancer cells.
Second, the data presented, even if it were considered unexpected, it is not commensurate in scope with the claims (See MPEP 716.02(d)), since the claims encompass any anti-cancer agent, not just Libtayo ®.
Third, regarding the fact that “when cured mice were rechallenged with the same LLC cells no tumor recurred”, there is no experimental data to prove that statement.  According to MPEP 716.01©I. to be of probative value, any objective evidence should be supported by actual proof.
Fourth, according to MPEP 716.01(d): “Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness”.  In the instant case, even if the data presented were considered unexpected, it will not be sufficient to overcome the fact that there is a strong case of obviousness.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 12, 2022.